Exhibit 10.1

 

Execution Copy

 

SUBSCRIPTION AGREEMENT

FOR MIKE S. ZAFIROVSKI

 

DJO Global, Inc.

1430 Decision Street

Vista, California 92081

 

Gentlemen:

 

1.             The undersigned hereby tenders this subscription and applies for
the purchase of the number of shares (“Shares”) of common stock of DJO
Global, Inc. (the “Company”) set forth on the signature page of this agreement,
at a purchase price of $16.46 per Share. Together with this Subscription
Agreement, the undersigned is delivering to the Company a check payable to the
Company in the full amount of the purchase price for the Shares which it is
subscribing for pursuant hereto or funds by wire transfer as instructed by the
Company.

 

2.             Representations and Warranties. In order to induce the Company to
accept this subscription, the undersigned hereby represents and warrants to, and
covenants with, the Company as follows:

 

(i)            The undersigned has received and carefully reviewed DJO Finance
LLC’s Annual Report on Form 10-K for the year ending December 31, 2010
(“Form 10-K”) and Quarterly Reports on Form 10-Q for the fiscal quarters ending
April 2, 2011, July 2, 2011 and October 1, 2011 (collectively, the “Form 10-Q”)
and except for the Subscription Agreement, the Form 10-K and the Form 10-Q, the
undersigned has not been furnished with any other materials or literature
relating to the offer and sale of the Share;

 

(ii)           The undersigned has had a reasonable opportunity to ask questions
of and receive answers from the Company concerning the Company and the offering,
and all such questions, if any, have been answered to the full satisfaction of
the undersigned;

 

(iii)          No representations or warranties have been made to the
undersigned by the Company or any agent, employee or affiliate of the Company
and in entering into this transaction the undersigned is not relying upon any
information, other than the undersigned’s review of the Company’s Form 10-K and
Form 10-Q and the results of any independent investigation by the undersigned;

 

(iv)          The Questionnaire and Representation Letter being delivered by the
undersigned to the Company simultaneously herewith is true, complete and correct
in all material respects; and the undersigned understands that the Company has
determined that the exemption from the registration provisions of the Securities
Act of 1933, as amended (the “Act”), relating to non-public offerings is
applicable to the offer and sale of the Shares, based, in part, upon the
representations, warranties and agreements made by the undersigned herein and in
the Questionnaire and Representation Letter referred to above;

 

--------------------------------------------------------------------------------


 

(v)           The undersigned understands that (a) the Shares have not been
registered under the Act or qualified under the securities laws of any state,
based upon exemptions from such registration and qualification requirements for
non-public offerings under the Act and exemptions contained in applicable state
laws; (b) the Shares are and will be “restricted securities”, as said term is
defined in Rule 144 of the Rules and Regulations promulgated under the Act;
(c) the Shares may not be sold or otherwise transferred unless they have been
first registered under the Act and all applicable state securities laws, or
unless exemptions from such registration provisions are available with respect
to said resale or transfer; (d) the Company is under no obligation to register
the Shares or the securities comprising the Shares under the Act or qualify the
Shares under any state securities laws, or to take any action to make any
exemption from any such registration or qualification provisions available; and
(e) the certificates for the Shares will bear a legend to the effect that the
transfer of the securities represented thereby is subject to the restrictions
described herein;

 

(vi)          The undersigned understands that no public market for our shares
currently exists and no assurance can be given that a public market for our
shares will arise in the future.

 

(vii)         The undersigned understands that the Shares are also restricted by
the provisions of a Management Stockholders Agreement and that the Shares will
bear a legend to the effect that transfer of the Shares is subject to the
provisions thereof.

 

(viii)        The undersigned understands that our common stock is controlled by
an affiliate of The Blackstone Group L.P. (“Blackstone”) and that Blackstone
will be able to substantially influence all matters requiring stockholder
approval, including election of directors and approval of significant corporate
transactions.

 

(ix)           The undersigned is acquiring the Shares solely for the account of
the undersigned, for investment purposes only, and not with a view towards the
resale or distribution thereof;

 

(x)            The undersigned has knowledge and experience in financial and
business matters such that he or she is capable of evaluating the merits and
risks of an investment in the Shares; and

 

(xi)           The undersigned has full power and authority to execute and
deliver this Subscription Agreement and to perform the obligations of the
undersigned hereunder; and this Subscription Agreement is a legally binding
obligation of the undersigned in accordance with its terms.

 

3.             The undersigned understands that this subscription is not binding
upon the Company until the Company accepts it, which acceptance is at the sole
discretion of the Company and is to be evidenced by the Company’s execution of
this Subscription Agreement where indicated. This Subscription Agreement shall
be null and void if the Company does not accept it as aforesaid.

 

2

--------------------------------------------------------------------------------


 

4.             The undersigned agrees to indemnify the Company and hold it
harmless from and against any and all losses, damages, liabilities, costs and
expenses which it may sustain or incur in connection with the breach by the
undersigned of any representation, warranty or covenant made by it herein.

 

5.             The undersigned agrees to become a party to the Management
Stockholders Agreement, dated as of November 3, 2006 and subsequently amended on
November 20, 2007, by and among DJO Global, Inc. (f/k/a DJO Incorporated, ReAble
Therapeutics Inc., and Encore Medical Corporation), certain Blackstone
affiliates, and the management stockholders party thereto, which is attached as
Exhibit A hereto.

 

6.             Neither this Subscription Agreement nor any of the rights of the
undersigned hereunder may be transferred or assigned by the undersigned.

 

7.             This Subscription Agreement (i) may only be modified by a written
instrument executed by the undersigned and the Company; (ii) sets forth the
entire agreement of the undersigned and the Company with respect to the subject
matter hereof; (iii) shall be governed by the laws of the State of California
applicable to contracts made and to be wholly performed therein; and (iv) shall
inure to the benefit of, and be binding upon the Company and the undersigned and
its respective heirs, legal representatives, successors and assigns.

 

8.             All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or mailed by
certified or registered mail, return receipt requested, postage prepaid, as
follows:  if to the undersigned, to the address set forth below; and if to the
Company, to DJO Global, Inc., 1430 Decision Street, Vista, California 92081,
Attention: General Counsel — or to such other address as the Company or the
undersigned shall have designated to the other by like notice.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this        day of January, 2012.

 

Number of Shares Subscribed For (at $16.46 per Share):

 

60,753

 

(Minimum purchase of 60,753 shares)

 

 

 

 

 

 

 

Total Purchase Price (No. of Shares multiplied by $16.46 per share) =

 

$

999,994.38

 

 

 

Signature:

 

 

 

 

Print Name:

Mike S. Zafirovski

 

 

4

--------------------------------------------------------------------------------


 

ACCEPTANCE OF SUBSCRIPTION

 

DJO GLOBAL, INC.

 

The foregoing subscription is hereby accepted by DJO Global, Inc. this       
day of January, 2012, for 60,753 Shares.

 

 

 

DJO GLOBAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A:

 

Management Stockholders Agreement, dated as of November 3, 2006 and amended on
November 20, 2007, by and among DJO Global, Inc. (f/k/a DJO Incorporated, ReAble
Therapeutics Inc., and Encore Medical Corporation), certain Blackstone
affiliates, and the management stockholders party thereto

 

6

--------------------------------------------------------------------------------